UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


JONATHAN S. WALLACE,                      )
                                          )
                     Plaintiff,           )
                                          )
       v.                                 )             Civil Action No. 13-0782 (KBJ)
                                          )
UNITED STATES PAROLE                      )
COMMISSION, et al.,                       )
                                          )
                     Defendants.          )

                              MEMORANDUM OPINION

       On September 30, 2013, the defendants filed a motion to dismiss or,

alternatively, for summary judgment [ECF No. 13]. The Court advised the plaintiff of

his obligations under the Federal Rules of Civil Procedure and the local rules of this

Court to respond to the motion, and specifically warned plaintiff that, if he did not

respond to the motion by October 31, 2013, the Court may treat the motion as conceded.

To date, the plaintiff neither has filed an opposition to the motion and nor has requested

more time to do so. Accordingly, the Court will grant the defendants’ motion as

conceded.


       An Order accompanies this Memorandum Opinion.




DATE: November 20, 2013                   /s/
                                          KETANJI BROWN JACKSON
                                          United States District Judge